Having considered the petition, we conclude that petitioner
                has not met his burden of demonstrating that writ relief is warranted. See
                id. We therefore deny the petition. See NRAP 21(b)(1); Smith, 107 Nev. at
                677, 818 P.2d at 851 (explaining that the decision to grant writ relief is
                within this court's discretion).
                             It is so ORDERED.




                                                           Gibbons


                                                                .049A
                                                           Douglas
                                                                                        J.




                                                           Saitta


                cc: Hon. Patrick Flanagan, District Judge
                     Frank Milford Peck
                     Leslie Ellen Crouser
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A